Form Case   19-13146-KHK
     B20A (Official Form 20A) (9/97)   Doc 19    Filed 11/11/19 Entered   11/11/19
                                                                  USBC, EDVA, Alexandria 10:24:37
                                                                                         Division (12/01/09)Desc Main
                                                 Document     Page 1 of 6

                                       UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF VIRGINIA
                                                Alexandria Division

In re: Clement Wiredu                                      )
                                                           )
                                                           )      Case No. 19-13146-KHK
                                                           )      Chapter 7
                                       Debtor

                                       NOTICE OF MOTION AND NOTICE OF HEARING

          Clement Wiredu, by counsel,
          _____________________________                                    redeem personal
                                        has filed papers with the court to ____________________
property and approve associated financing
__________________________________________________________________________________.

       Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may
wish to consult one.)

       If you do not wish the court to grant the relief sought in the motion, or if you want the court to
                                                        December 3, 2019
consider your views on the motion, then on or before ______________________,         you or your attorney
must:

          •         Send to the parties listed below at least 14 days written notice of a hearing, which may be
                    set on any regularly-scheduled motion day of the judge assigned to the case. If necessary,
                    you may obtain a list of such dates by telephone from the clerk’s office. The original and
                    one copy of the notice must be filed with the clerk, accompanied by a motion day cover
                    sheet, a copy of which may be obtained from the clerk. If you are not represented by an
                    attorney, you may instead file with the clerk a written request for hearing. If you mail your
                    request for hearing to the court for filing, you must mail it early enough so the court will
                    receive it on or before the date stated above. The address of the clerk’s office is as follows:

                                                Clerk of Court
                                                United States Bankruptcy Court
                                                200 S. Washington Street
                                                Alexandria, Virginia 22314

                    You will be notified by the clerk of the hearing date and will be responsible for sending
                    notice of hearing to the parties listed below.

         ✘
         •          File with the court, at the address shown above, a written response with supporting
                    memorandum as required by Local Bankruptcy Rule 9013-1(H). Unless a written
                    response and supporting memorandum are filed and served by the date specified, the
                    Court may deem any opposition waived, treat the motion as conceded, and issue an
                    order granting the requested relief without further notice or hearing. If you mail your
                    response to the court for filing, you must mail it early enough so the court will receive it on
                    or before the date stated above. You must also mail a copy to the persons listed below.
Form Case   19-13146-KHK
     B20A (Official Form 20A) (9/97)   Doc 19   Filed
                                                   Page 11/11/19
                                                        2        Entered   11/11/19
                                                                   USBC, EDVA, Alexandria 10:24:37
                                                                                          Division (12/01/09)Desc Main
                                                Document       Page 2 of 6



         ✘
         •                                                     December 10, 2019
                    Attend the hearing scheduled to be held on _____________________________     at
                    9:30                  a                     III
                    ___________ o’clock ___.m. in Courtroom ______,     United States Bankruptcy Court,
                    200 South Washington Street, Alexandria, Virginia 22314. If no timely response has
                    been filed opposing the relief requested, the court may grant the relief without
                    holding a hearing.

         ✘
         •          A copy of any written response must be mailed to the following persons:

                              ✘
                              •        ______________________________________
                                       AP Law Group, PLC
                                       ______________________________________
                                       7777 Leesburg Pike, Suite 402N
                                       ______________________________________
                                       Falls Church, VA 22043
                                       ______________________________________

                              ✘
                              •        ______________________________________
                                       Thomas P. Gorman
                                       ______________________________________
                                       300 N. Washington St., Ste 400
                                       ______________________________________
                                       Alexandria, VA 22314
                                       ______________________________________

                              •        United States Trustee, Region 4
                                       115 South Union Street, Suite 210
                                       Alexandria, VA 22314

         If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion or objection and may enter an order granting that relief.


      November 11, 2019
Date: _______________________                                    Signature, name, address and telephone number
                                                                 of person giving notice:
                                                                 ______________________________________
                                                                 /s/ Ashvin Pandurangi
                                                                 ______________________________________
                                                                 Ashvin Pandurangi
                                                                 ______________________________________
                                                                 211 Park Ave.
                                                                 ______________________________________
                                                                 Falls Church, VA 22046
                                                                 Virginia                 86966
                                                                          State Bar No. ___________________
                                                                 (571) 969-6540
                                                                              Clement Wiredu
                                                                 Counsel for ____________________________




                                                 Certificate of Service

  I hereby certify that I have this _____ 11          November 2019 , mailed or hand-delivered a
                                          day of __________________,
            true copy of the foregoing Notice of Hearing to the parties listed on the attached service list.
                                                                 /s/ Ashvin Pandurangi
                                                                 ___________________________________
Case 19-13146-KHK                   Doc 19         Filed 11/11/19 Entered 11/11/19 10:24:37                     Desc Main
                                                   Document     Page 3 of 6
                                                   U.S. BANKRUPTCY COURT
                               _______________
                               EASTERN         DISTRICT OF _______________
                                                           VIRGINIA



In Re:                                                               :        Case No. _____________
                                                                                       19-13146      ________

Debtor (s) __________________________________
           CLEMENT WIREDU                                            :         Chapter 7 (Judge _______________________
                                                                                                KINDRED                 )

Creditor (s                                                              :     MOTION FOR AUTHORITY TO REDEEM
Address ___________________________________
          Capital One Auto Finance c/o Corporation Service Company       :     PERSONAL PROPERTY AND APPROVAL
          ___________________________________
           100 Shockoe Slip, Floor 2                                           OF ASSOCIATED FINANCING AND
          ___________________________________
           Richmond, VA 23219                                            :     ATTORNEY FEES UNDER 11 U.S.C. 722

Now come (s) the Debtor (s) by and through counsel, and moves the court pursuant to 11 U.S.C. 722 and
Bankruptcy Rule 6008 for a Redemption Order on the following grounds:

1.    The item to be redeemed is tangible personal property intended primarily for personal, family or household use
      is more particularly described as follows:

      Year _________
           2013                                 Make ________________
                                                     TOYOTA                            Model____________________
                                                                                            AVALON



                                          4T1BK1EB5DU068985
                                   VIN # __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __

2.    The interest of the Debtor (s) in such property is exempt or has been abandoned by the estate and the debt
      (which is secured by said property to the extent of the allowed secured claim of the Creditor) is a dischargeable
      consumer debt.

3.    The allowed secured claim of said Creditor for purposes of redemption, the “redemption value”, should be
      determined to be not more than $____________
                                       9,500           as evidenced by the attached written appraisal.

4.    Arrangements have been made by the Debtor (s) to pay to the said Creditor up to the aforesaid amount in a
      lump sum should this motion be granted.

5.   The payment for this proposed redemption is to be financed through Prizm Financial Co. LLC, with all of the
     particulars of that financing (interest rate, finance charge, amount financed, total of payments, amount of
     payments, etc.) set forth in full detail in the attachment(s) hereto. As demonstrated there, the monthly amount,
     term of the payments and the overall amount of the repayment will be decreased significantly through the
     proposed redemption. Moreover, the Debtor has agreed to borrow and disperse additional funds in the amount
     of $__________,
           750           from their loan with Prizm Financial Co. LLC, for representation of the debtor(s) in securing
     for the benefit of the debtor(s) an order granting the debtor(s) the right to redeem under 11 U.S.C. 722 a certain
     motor vehicle, such compensation being in addition to that previously disclosed and being for services
     rendered beyond the scope of the legal services to have been rendered for such compensation heretofore
     disclosed.
WHEREFORE, the Debtor (s) request (s) the Court to order the said Creditor to accept from the Debtor (s) the
lump sum payment of the redemption value and release their lien of record. In the event the said Creditor objects to
this motion, the Debtor (s) requests the Court to determine the value of the property as of the time of the hearing on
such objection.
                                                               __________________________________
                                                                /s/ Ashvin Pandurangi

                                                               Attorney for Debtor (s)

                                                      NOTICE
Notice is hereby given that unless an objection is made to this motion within 21 days following the date of service
below, an order sustaining the motion may be granted by the Court.


                                           CERTIFICATE OF SERVICE
I hereby certify that the foregoing has been served upon: the Creditor’s above noted, the U.S. Trustee, and the
Chapter 7 Trustee by mailing a copy hereof by first class U.S. Mail on this _______
                                                                            11th     day of _________________,
20_____.
   19



                                                                         __________________________________
                                                                         /s/ Ashvin Pandurangi

                                                                         Attorney for Debtor (s)
        Case 19-13146-KHK                   Doc 19       Filed 11/11/19 Entered 11/11/19 10:24:37                              Desc Main
                                                         Document     Page 4 of 6
                                                                                                                 11/8/2019 12:00:00
Owner Name: Clement Wiredu                                                                      Prepared As Of: AM
Vehicle Description: 2013                                    Toyota                               Avalon Sedan 4D XLE V6
                                         Year                            Make                                          Model

4T1BK1EB5DU068985                               97,767                                                                         Gray
          Serial Number (VIN)                              Mileage                                   Plate                            Color

                                No          Yes                                 No          Yes                                     No          Yes
Cruise Control                                      Leather Interior                                 Radio
Theft Deterrent                                     Manual                                           Automatic
Power Windows                                       Heated Seats                                     4WD/AWD
Power Seats                                         Air Conditioning                                 3rd Row Seating
Power Door Locks                                    Power Sunroof                                    Rear Entertainment

Other Items:

                                     Good         Fair        Poor                                                  Good          Fair         Poor
Grill                                                                                          Left Fender
Front Bumper                                                                                     Left Door
Hood                                                                                    Left Quarter Panel
Right Fender                                                                                       Interior
Right Door                                                                                          Engine
Right Quarter Panel                                                                                 Brakes
Lights                                                                                         Paint Finish
Rear Bumper                                                                                           Tires
Roof
                                 Hood, grill, trunk, rear bumper, driver's side doors and quarter panel, passenger's side quarter
Comments                         panel and fender are scratched. Both bumpers are dented. Interior needs cleaning and
                                 reconditioning. Four (4) tires need to be replaced.
Valuation Report: Based on Edmunds
                                                                                                                                             Value
                                     Average Base Value:                                                                                 $9,874.00
                                     Mileage Class: Average:
                                     Add-ons/Deducts:
                                        Scratches                                                                                             $450.00
                                        Dents                                                                                                 $150.00
                                        Interior                                                                                              $500.00
                                        Tires (4)                                                                                             $500.00

                                                    Appraised Value:                                                                     $8,274.00


The above vehicle condition report was prepared for the purpose of making a secured loan on said collateral. By signing below, preparer of report
certifies that information regarding collateral was ascertained via visual inspection or provided and collected in good faith from owner or owner’s
representative. Information as to vehicle’s condition has been applied with due diligence in conjunction with current publications by an
experienced valuation specialist. No other representations, direct or indirect, material or immaterial, are made, assured or implied by this report of
any other member of 722 staff or management.




                                                                            /s/ Dan Hatfield
                                                           Collateral Valuation Services, LLC
                                                         P O Box 8361, Cincinnati, Ohio 45208
                                                                    (513) 284-8539
Case 19-13146-KHK   Doc 19   Filed 11/11/19 Entered 11/11/19 10:24:37   Desc Main
                             Document     Page 5 of 6
Case 19-13146-KHK   Doc 19   Filed 11/11/19 Entered 11/11/19 10:24:37   Desc Main
                             Document     Page 6 of 6
